Opinion issued October 25, 2018




                                      In The

                               Court of Appeals
                                     For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00745-CV
                             ———————————
             DONALD HALL AND CONNIE B. HALL, Appellants
                                        V.
            JEVON COFIELD AND OLIVIA COFIELD, Appellees



                      On Appeal from the 127th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2018-24840


                           MEMORANDUM OPINION
       Appellants, Donald Hall and Connie B. Hall, have filed an unopposed motion

to dismiss their appeal. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2), 42.1(a)(1). No

other party has filed a notice of appeal and no opinion has issued. See TEX. R. APP.

P. 42.1(a)(1), (c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f).

                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Massengale.




                                        2